Citation Nr: 1016429	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-38 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 40 percent before March 
18, 2009, and a rating higher than 50 percent from March 18, 
2009, for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1963 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal for an increased 
rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for a 
claim for increase for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
The withdrawal of the appeal may be made by the Appellant.  
38 C.F.R. § 20.204.



In a rating decision dated in December 2005, the RO denied 
the claim for increase for bilateral hearing loss, which was 
rated 40 percent disabling.  The Veteran then appealed.  
While on appeal in a rating decision dated in October 2009, 
the RO increased the rating to 50 percent, effective March 
18, 2009.

In correspondence in writing, dated in March 2010, and before 
the Board promulgated a decision, the Veteran withdrew his 
pending appeal for increase for bilateral hearing loss.  

As there is no longer an allegation of error of fact or of 
law for appellate consideration, the Board does not have 
appellate jurisdiction and the appeal is dismissed.  38 
U.S.C.A. § 7105.


ORDER

The appeal of a rating higher than 40 percent before March 
18, 2009, and a rating higher than 50 percent from March 18, 
2009, for bilateral hearing loss is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


